Citation Nr: 0934316	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  09-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
headaches as residual from an in-service injury.

2.	Entitlement to service connection for chronic headaches as 
residual from an in-service injury.

3.	Entitlement to service connection for memory loss as 
residual from an in-service injury.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby F. Arnold


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1950 to July 
1953.  

This case comes before the Board on appeal of a May 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  The RO granted 
the Veteran's December 2005 request to reopen his claim for 
service connection for headaches on the basis that new and 
material evidence was submitted, but denied the Veteran's 
claim for service connection for headaches.  The RO also 
denied the Veteran's claim for service connection for memory 
loss on the basis that no nexus existed between service and 
current memory loss. 

The Board notes, however, that even if the RO determined that 
new and material evidence was presented to reopen the claim 
for service connection, such is not binding on the Board, and 
the Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  

The Board notes that the Veteran's claim for entitlement to 
service connection for headaches was previously denied in a 
July 1953 rating decision and that entitlement for headaches 
as well as memory loss were subsequently denied in December 
2006 and October 2007 rating decisions.


FINDINGS OF FACT

1.  The Veteran did not file a timely appeal with respect the 
July 1953 rating decision denying entitlement to service 
connection for chronic headaches.  

2.  Evidence received since the July 1953 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for chronic headaches.

3.  The Veteran has current, chronic headaches that are 
related to service.

4.  The current memory loss has not been shown to be related 
to service.  


CONCLUSIONS OF LAW

1.  The July 1953 rating decision which denied entitlement to 
service connection for chronic headaches is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the July 1953 decision is new and 
material and the claim of entitlement to service connection 
for chronic headaches is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for the establishment of service connection 
for headaches are met. 38 U.S.C.A §§ 1131, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.	The criteria for the establishment of service connection 
for memory loss are not met.  38 U.S.C.A. § 1131 (West Supp. 
2005); 38 C.F.R. § 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006). The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108. See 
Quartuccio, 16 Vet. App. 183.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO 
sent the Veteran a letter in January 2006, prior to 
adjudication, which informed him of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection. In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain. Additional medical 
records, lay statements, and articles were subsequently added 
to the claims file.

The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims were granted. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159. However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claims is not triggered unless and until a 
claim is reopened. See 38 U.S.C.A. § 5103A.

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA medical center 
(VAMC) records.  The Veteran underwent a VA medical 
examination, which included a review of his claims file, in 
October 2006.  The Veteran also was evaluated in January 
2006, February 2006, and July 2007, and received an MRI in 
April 2006.  VA obtained letters from his private physician 
in August 2006 and January 2007 and medical articles from the 
Veteran in August 2006 and September 2008.  

In his April 2009 Substantive Appeal, VA Form 9, the Veteran 
stated that his private physician had diagnosed headaches and 
memory loss and opined that these conditions were related to 
the Veteran's service injury.  VA informed the Veteran in an 
October 2007 rating decision and a February 2009 Statement of 
the Case that the letters from his physician did not provide 
a rationale for the relationship between the diagnosis and 
the Veteran's service.  The Veteran has not supplied any 
additional documentation from his private physician.  VA is 
only obligated to obtain records which are identified by the 
Veteran or for which a release has been submitted.  38 
U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(1)(i)(2008). 

In any event, records confirming the Veteran's current 
conditions and treatments are not reasonably likely to 
further substantiate the claim that these conditions are 
connected to his military service. Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue. The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims. The Board additionally finds that general due 
process considerations have been complied with by VA. See 38 
C.F.R. § 3.103 (2008).

Analysis of the Claims

New and Material Evidence

In general, unappealed rating decisions are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot 
be reopened unless new and material evidence is presented. 
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim." See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unsubstantiated 
fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Less than one month after separation, the Veteran submitted a 
claim in July 1953 stating that he had recurring headaches as 
a result of a 1951 injury.  The issue of service connection 
for chronic headaches was originally denied by an unappealed 
rating decision in May 1954 because there was no evidence the 
condition was incurred in or aggravated by service. 

The Veteran attempted to reopen the claim for chronic 
headaches, and initiated a claim for memory loss, in December 
2005.  His claim was denied by the RO and the Veteran timely 
appealed.

The evidence on file at the time of the May 1954 rating 
decision consisted of the Veteran's service treatment 
records. 

The Veteran's service treatment records reveal that he was 
hospitalized from January 24 to January 30, 1951 for a 
concussion and cranial laceration sustained during a 
parachute jump.  The Veteran's separation examination in June 
1953 reflected the 1951 injury, but no other medical 
complaints.

VA medical records reflect complaints of, and treatment for, 
chronic headaches. 
Additional evidence received since July 1953 consists of 
medical articles about brain injury, a letter of diagnosis 
from the Veteran's private physician, and lay statements 
supporting continuity of symptomatology.

The medical articles that were added to the record discuss 
the symptoms of a concussion, advised courses of treatment, 
and possible residual effects of such an injury.  The letter 
from the Veteran's physician, provided in August 2006 and 
January 2007, states the diagnoses of chronic headaches and 
current memory loss and the opinion that both conditions 
likely resulted from the Veteran's in-service head injury.  
Supporting lay statements from the Veteran's son and a family 
friend discuss the Veteran's history of headaches symptoms.  
In addition, an October 2006 VA examiner provided a detailed 
review of the Veteran's treatment record and claims file and 
an opinion as to the etiology of the Veteran's current 
conditions.

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. There must be new and material evidence as to 
any aspect of the Veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim. 
See Evans v. Brown, 9 Vet. App. 273 (1996). Consequently, 
there would need to be evidence that the Veteran currently 
has chronic headaches due to an event or incident of his 
period of service.

The private physician statement, VA examination, and lay 
statements are new and material. They are new, because the 
Veteran had not previously provided medical diagnoses of his 
conditions, treatment records, or other supporting 
documentation, and they raise a reasonable possibility of 
substantiating the claim. Therefore, new and material 
evidence has been submitted and the claim for service 
connection for chronic headaches is reopened.

Service Connection

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
Veteran's chronic headaches are related to service, but that 
the preponderance of the evidence is against the claim for 
memory loss.  The appeal for service connection for chronic 
headaches will be granted and the appeal for memory loss will 
be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service. 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records do not reveal any 
complaints or findings of chronic headaches or memory loss, 
but do reflect a head injury accompanied by loss of 
consciousness and concussion during service in 1951.  The 
Veteran first reported chronic headaches in his July 1953 
claim, but there is no complaint or medical history of memory 
loss until his December 2005 claim. 

No medical evidence provided by the Veteran of either of 
these conditions pre-dates January 2006, which is more than 
52 years after service. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  
Although the Veteran's VA medical records reflect that he 
reported having headaches since his in-service injury, he 
described his memory loss as recent and only occurring since 
approximately 1994.

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran); McLendon v. Nicholson, No. 
04-0185 (U.S. Vet. App. June 5, 2006) (discussing 
circumstances when a VA examination is required).

Although there is no medical evidence of chronic headaches 
until many years after service discharge, there is lay 
testimony that establishes the presence of observable 
symptomatology.  Specifically, the Veteran's son (born in 
1956) stated that he frequently heard his father complain of 
severe headaches ever since an in-service head injury and a 
family friend (since 1958) stated that she often heard the 
Veteran complain of painful headaches from an in-service 
accident.  Further, the Veteran has reported continuity of 
symptomatology to several medical professionals and there are 
nexus opinions linking the Veteran's chronic headaches to his 
in-service head injury.

August 2006 and January 2007 letters from the Veteran's 
private physician stated that he had chronic headaches and 
memory loss as a result of his in-service injury.  However, 
these letters did not provide any rationale for this 
conclusion or indicate that the physician had examined the 
Veteran for these conditions or analyzed the Veteran's 
service record or other medical history.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches...  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

Although the nexus opinion from the Veteran's private 
physician is unclear as to its underlying rationale, several 
VA examiners provided more in-depth opinions.  In February 
2006 a VA examiner provided the Veteran with a physical 
examination and assessed him as having chronic intermittent 
headaches.  The February examiner noted the Veteran's 1951 
in-service injury and opined that if he had experienced the 
headaches since that time, the injury likely was responsible 
for that condition.  The examiner also assessed the Veteran's 
memory loss and stated that although it could have been 
caused by the injury, the passage of time in between the 
injury and the first complaints of memory loss indicated the 
condition may be due to advanced age, prior alcohol use, or 
medications.  

The Veteran received an MRI in April 2006, which did not 
reflect any gross abnormalities. 

At a routine VAMC visit on October 6, 2006, the Veteran was 
evaluated and advised that his headache and memory problems 
might be due, in part, to his prior alcohol use and current 
lack of sleep.  

On October 16, 2006 a VA examiner conducted a physical 
examination of the Veteran and a thorough review of his 
claims file and electronic file.  This examiner diagnosed the 
Veteran with chronic headaches and current memory loss.  The 
examiner observed that reports and letters since the 
Veteran's in-service injury verify his history of headaches.  
The examiner stated that the headaches are likely related to 
his in-service injury, but observed that the Veteran's memory 
loss occurred more recently and subsequent to a diagnosis of 
hypertension.  After referencing the Veteran's April 2006 MRI 
results, the examiner concluded that the memory loss was more 
likely related to recent gradual blood vessel changes than to 
the in-service injury.
 
A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Resolving all doubt in the Veteran's favor, the Board finds 
that the elements for service connection for headaches, 
residual from the Veteran's in-service injury, has been 
satisfied.  Service connection for headaches is warranted. 

The Veteran has provided several medical articles regarding 
brain injury to support his claim of entitlement to service 
connection for headaches and memory loss.  The Board notes 
that, with regard to medical treatise evidence, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  

The medical articles are insufficient to establish the 
required medical nexus opinion for memory loss.  In the 
present case, the treatise evidence submitted by the Veteran 
is not referenced by the opinion of any medical expert nor 
does it specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.    

As there is no competent medical, or other, evidence of 
record to support the Veteran's claim of entitlement to 
service connection for memory loss, the preponderance of the 
evidence is against the Veteran's claim and the doctrine of 
reasonable doubt is not for application. See 38 U.S.C.A.§ 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Reopening of the claim of service connection for chronic 
headaches is granted.

Service connection for chronic headaches is granted.

Service connection for memory loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


